Citation Nr: 1036930	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  05-20 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, Type 
II.

2.  Entitlement to service connection for a bilateral eye 
disability, to include as secondary to service-connected diabetes 
mellitus, Type II.

3.  Entitlement to service connection for erectile dysfunction 
(ED), to include as secondary to service-connected diabetes 
mellitus, Type II.

4.  Entitlement to Special Monthly Compensation (SMC) for loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefits sought on appeal.  The 
appellant submitted a Notice of Disagreement with this denial in 
February 2005 and timely perfected his appeal in June 2005.

In June 2005, the appellant presented testimony during a Decision 
Review Officer (DRO) hearing in Jackson, Mississippi.  A 
transcript of that proceeding has been associated with the 
appellant's claims file.

In November 2007, the Board denied the appellant's aforementioned 
claims.  The appellant subsequently submitted a Notice of Appeal 
to the United States Court of Appeals for Veterans Claims 
(Court), indicating his disagreement with the denial of his 
claims.  The Court issued a Memorandum Decision in March 2010, 
vacating the November 2007 Board decision and remanding the 
appeal for readjudication consistent with the findings in the 
Memorandum Decision.




In the March 2010 Memorandum Decision, the Court held that the 
Board's characterization of the appellant's claimed bilateral eye 
disability as diabetic retinopathy was too narrowly construed, 
given the indication that he suffered from suspected glaucoma in 
a September 2005 treatment note.  See Memorandum Decision, March 
24, 2010.  Accordingly, the Board has recharacterized the issue 
above as entitlement to service connection for a bilateral eye 
disorder, to include as secondary to diabetes mellitus, Type II.

Based on the findings in the March 2010 Court Memorandum 
Decision, this appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required on his part.


REMAND

In accordance with the March 2010 Court Memorandum Decision, the 
Board finds that the appellant's claims of entitlement to service 
connection for hypertension, a bilateral eye disorder, and ED, as 
well as his claim of entitlement to SMC for loss of use of a 
creative organ, must be remanded for additional evidentiary 
development.  Specifically, the appellant must be afforded new VA 
examinations for each of his alleged disabilities.

Relevant Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b) (2009).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis 
for disability, which is proximately due to, or the result of, a 
service connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2009).  The Court has construed this provision as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service connected condition."  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected disease 
or injury and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

Duty to Assist

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.   



Hypertension

In October 2004, the appellant participated in a VA examination 
to determine the nature and etiology of his claimed hypertension.  
The VA examiner noted that the appellant was first seen with 
complaints of elevated blood pressure in October 2003 and began 
treatment for this condition the following month.  He was 
diagnosed with diabetes mellitus, Type II, in April 2004.  At the 
time of the VA examination, the examiner opined that the 
appellant suffered from essential hypertension that was not 
caused by his diabetes mellitus.  This opinion was based on the 
assumption that the appellant's hypertension predated his 
diagnosis of diabetes mellitus.  Interestingly, however, the VA 
examiner also noted that in November 2003, the appellant 
exhibited an elevated glucose level, but that his glucose level 
was normal in February 2004.

The appellant was granted entitlement to service connection for 
diabetes mellitus in June 2004, effective January 26, 2004, the 
date of his claim.  Thus, implicit in the RO's assignment of a 
January 26, 2004 effective date, is a determination that the 
appellant's diabetes mellitus had its onset on, or prior to, that 
date.  See 38 C.F.R. § 3.400 (b)(2) (20009).  The claims file 
also contains a March 2004 VA examination report that noted a 
history of hyperglycemia.  The October 2004 VA examiner failed to 
discuss this notation prior to rendering an opinion in this 
matter.

A medical opinion is considered adequate "where it is based upon 
consideration of the veteran's prior medical history and 
examinations and also describes the disability, if any, in 
sufficient details so that the Board's evaluation of the claimed 
disability will be a fully informed one."  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  It is well established 
that if an examination report does not contain sufficient detail, 
"it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  See 38 C.F.R. § 4.2 
(2010); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  
Further, a medical opinion based on inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  As the October 2004 VA examination report is the 
only evidence of record concerning the likely etiology of the 
appellant's hypertension, remand is required to ensure the 
appellant receives an adequate medical examination.  See Stefl 
and Barr, both supra; Tucker v. West, 11 Vet. App. 369, 374 
(1998) (holding that remand is appropriate "where the record is 
otherwise inadequate.")

Bilateral Eye Disorder

As noted in the March 2010 Court Memorandum Decision, the 
appellant was scheduled for an October 2004 VA examination to 
determine the nature and etiology of his claimed vision problems.  
Unfortunately however, the appellant was not provided with this 
examination.  Once VA undertakes the effort to provide a medical 
opinion, it must provide an adequate one.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  Accordingly, this claim must be 
remanded in order to provide the appellant with an appropriate 
examination.  See 38 U.S.C. § 5103A (d)(2) (West 2002); Barr, 
supra.

Erectile Dysfunction

Review of the record indicates conflicting medical statements 
with regard to this issue.  Though the Board previously denied 
the appellant's claim of entitlement to service connection for 
ED, based on lack of a current diagnosis, the Court indicated 
that the October 2004 VA examination report, despite not 
diagnosing the appellant with ED, noted the appellant's 
"erectile dysfunction by his history ... predated his diabetes" 
and opined "therefore, his erectile dysfunction is not caused by 
his diabetes."  As was noted in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say that, 
if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  Accordingly, the appellant must 
be afforded a new VA examination.




Special Monthly Compensation

Based on the fact that the Board must remand the appellant's 
claim of entitlement to service connection for ED, his claim for 
SMC cannot at this time be appropriately evaluated.  Thus, this 
matter must be remanded as it is inextricably intertwined with 
his claim for secondary service connection for ED.  See Hunt v. 
Nicholson, 20 Vet. App. 519, 525 - 25 (2005); Harris v. 
Derwinski, 1 Vet. App. 180, 183 - 84 (1991), overruled on other 
grounds; Tyrues v. Shinseki, 23 Vet. App. 166 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
hypertension examination with an 
appropriate expert to determine the nature 
and etiology of his claimed condition.  
The VA examiner should thoroughly review 
the appellant's claims file and a complete 
copy of this REMAND in conjunction with 
the examination and note this has been 
accomplished in the examination report.  
The VA examiner should specifically 
address the following:

State whether it is at least as likely as 
not that hypertension is the result of (a) 
a disease or injury in service, (b) caused 
by the appellant's service-connected 
diabetes mellitus and (c) aggravated 
beyond the natural progression of the 
disease by the service-connected diabetes 
mellitus.

In providing this opinion, the VA examiner 
should address the fact that the 
appellant's diabetes mellitus existed 
prior to January 26, 2004, and the March 
2004 VA examination report that noted a 
history of hyperglycemia.


2.  Schedule the appellant for a VA eye 
examination with an appropriate expert to 
determine the nature and etiology of his 
claimed condition.  The VA examiner should 
thoroughly review the appellant's claims 
file and a complete copy of this REMAND in 
conjunction with the examination and note 
this has been accomplished in the 
examination report.  The VA examiner 
should specifically address the following:

State whether it is at least as likely as 
not that a bilateral eye disorder, to 
include glaucoma, is the result of (a) a 
disease or injury in service, (b) caused 
by the appellant's service-connected 
diabetes mellitus and (c) aggravated 
beyond the natural progression of the 
disease by the service-connected diabetes 
mellitus.

In providing this opinion, the VA examiner 
should address the September 2005 medical 
record that indicated suspected glaucoma.

3.  Schedule the appellant for a VA 
examination with an appropriate expert to 
determine the nature and etiology of his 
claimed erectile dysfunction.  The VA 
examiner should thoroughly review the 
appellant's claims file and a complete 
copy of this REMAND in conjunction with 
the examination and note this has been 
accomplished in the examination report.  
The VA examiner should specifically 
address the following:

State whether the appellant currently 
suffers from erectile dysfunction.

If the appellant does have a diagnosis of 
erectile dysfunction, state whether it is 
at least as likely as not that this 
condition is the result of (a) a disease 
or injury in service, (b) caused by the 
appellant's service-connected diabetes 
mellitus and (c) aggravated beyond the 
natural progression of the diseases by the 
service-connected diabetes mellitus.

In providing this opinion, the VA examiner 
should address the fact that the appellant 
stated in his June 2005 DRO hearing that 
he began to suffer from this condition 
after he began taking medication for his 
service-connected diabetes mellitus.

4.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AMC should review the 
VA examination reports to ensure that they 
are responsive to and in compliance with 
the directives of this remand and if not, 
the AMC should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims of entitlement to 
service connection for hypertension, a 
bilateral eye disorder, erectile 
dysfunction (all claimed as secondary to 
service-connected diabetes mellitus) and 
entitlement to SMC for loss of use of a 
creative organ, should be readjudicated.  
If the claims remain denied, a 
Supplemental Statement of the Case should 
be provided to the appellant and his 
representative.  After they have had an 
adequate opportunity to respond, these 
issues should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).


